Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 13, 1990, convicting him of criminal sale of a *666controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversible error took place by reason of the trial court’s failure to give an alibi charge has not been preserved for appellate review since the defendant neither requested such a charge nor objected to the jury charge on this basis (see, CPL 470.05 [2]; People v Howard, 153 AD2d 903). Moreover, we are not inclined to reach this issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [3] [c]) in light of the strong evidence of the defendant’s guilt and the thorough instructions given by the trial court that the defendant’s guilt had to be proved beyond a reasonable doubt (see, People v Dozier, 131 AD2d 587; People v Perez, 127 AD2d 707).
Also unpreserved for appellate review is the defendant’s allegation that he was deprived of a fair trial based upon alleged instances of prosecutorial misconduct (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). We similarly decline to reach this issue in the exercise of our interest of justice jurisdiction.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.